Citation Nr: 0302949	
Decision Date: 02/18/03    Archive Date: 02/24/03

DOCKET NO.  98-10 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hemorrhoids and an anal 
fissure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The appellant had active service in the Air Force from 
January 1986 to March 1981; he was a member of the South 
Carolina Air National Guard from April 1988 to October 1990.  
He subsequently had active service in the Army from September 
1992 to May 1994, when he received a medical discharge due to 
exercise induced bronchospasm with restrictive component.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida, denied entitlement to service 
connection for hemorrhoids and anal fissure.  The Board has 
noted that the appellant is a state claims examiner for the 
State of South Carolina and that his office is located at the 
RO in Columbia, South Carolina.  Therefore, his claims file 
has been classified as a locked file case and was sent to the 
St. Petersburg RO for rating actions.

In its July 2002 decision, the Board notified the veteran 
that it would undertake additional development on the issue 
of entitlement to service connection for hemorrhoids and an 
anal fissure, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (January 23, 2002) codified at 38 C.F.R. 
§ 19.2(a)(2)).  That development has been completed and the 
appellant has been given notice of the evidence obtained and 
has been afforded an opportunity to respond to such evidence.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims now on appeal has 
been obtained by the Department of Veterans Affairs (VA).

2. The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran did not incur chronic disability for 
hemorrhoids or anal fissure during his active military 
service.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

2.  The veteran is not entitled to service connection for 
hemorrhoids or anal fissure.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran contends that he has current disability from 
hemorrhoids and an anal fissure that he incurred during his 
active military service.  For the reasons and bases discussed 
below, the Board concludes that the veteran is not entitled 
to service connection for hemorrhoids and an anal fissure.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2002).

With chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Generally, to support a claim for service connection, there 
must be evidence of the following three elements: (1) 
competent lay or medical evidence of a current diagnosed 
disability or of persistent or recurrent symptoms of 
disability; (2) evidence which establishes the veteran 
suffered an event, injury or disease in service; and (3) 
evidence which indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease in service or another service-connected 
disability.

Service medical records do not show that the veteran had 
chronic disability from a rectal or anal disorder during his 
active military service.  He did seek treatment on one 
occasion because of a three-week history of multiple bowel 
movements with hematochezia.  On examination no hemorrhoidal 
tags or fissures were seen.  The veteran was prescribed a 
stool softener.  The service medical records contain no 
documentation that the veteran sought follow-up treatment.  
He denied a history of piles or rectal disease at the time of 
his medical examination for a medical board in January 1994.  
An examiner reported that the veteran's anus and rectum were 
clinically normal.

A VA treatment note dated in June 1998 indicates that the 
veteran sought advice by telephone for complaints of blood on 
toilet paper and possibly in his stool with every bowel 
movement.  He was seen at a clinic the same day.  He reported 
having had similar symptoms "at intervals" while on active 
duty.  He related that after treatment with a stool softener 
his bleeding and pain cleared completely.  On digital rectal 
examination, he was quite tender.  The examiner reported that 
there may have been a small fissure at approximately seven 
o'clock.  The reported impression was possible anal fissure.  
The veteran was told to have a sitz bath two times per day 
and to use Proctofoam.  A VA outpatient treatment note dated 
in August 1998 indicates that the veteran sought treatment 
for a "recent recurrence" of anal pain with minimal bright 
red bleeding.  On examination no external hemorrhoids was 
present.  On digital examination, the veteran's rectum was 
quite painful.  No blood was evident on the examination 
glove.  An examiner reported an impression of probable anal 
fissure.  Subsequently dated treatment notes contain problem 
lists which include hemorrhoids, not otherwise specified, but 
do not show complaints or treatment for hemorrhoids or anal 
fissure.

The veteran testified in October 1998 that he first had blood 
from bowel movements in 1994.  He reported that his current 
treatment included a stool softener, warm baths, and 
medication inserted into his rectum.

The Board has reviewed the entire record and finds that the 
veteran's current complaints of anal and rectal pain and 
blood with bowel movements are not related to a disease or 
injury he incurred during his active military service.  There 
is no showing of chronicity in service, as no hemorrhoids or 
anal fissure were clinically identified during such service 
and the veteran denied a history of anal or rectal problems 
during a medical examination soon before his separation from 
service.  Also, the record does not establish continuity of 
symptomatology after the veteran's separation from service.  
The earliest dated documentation that the veteran may have a 
hemorrhoid or anal fissure disorder was made many years after 
the veteran's separation from service.

Finally, there is no medical evidence of a relationship 
between the symptoms complained of in 1998 and the complaints 
documented while the veteran was in service.  The veteran's 
own implied assertion that his post-service symptoms are 
related to a disease or injury incurred in service are 
afforded no probative weight in the absence of evidence that 
he has the expertise to render a competent opinion about the 
etiology of his current complaints.

In the absence of a showing of a chronic disease in service, 
continuity of symptomatology after service, and competent 
medical evidence of a nexus between current complaints and an 
in-service disease or injury, the Board finds that the 
veteran did not incur disability from hemorrhoids or anal 
fissure in service.  Therefore the Board concludes the 
veteran is not entitled to service connection for hemorrhoids 
or anal fissure.

II.  Applicability and Compliance with VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  However, the regulations add nothing 
of substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002).  In this case the veteran has been so notified by the 
July 1998 rating decision, the August 1998 statement of the 
case, and the November 1998 supplemental statement of the 
case.  By a letter from the RO dated in February 2001, the 
veteran was advised of VA's duties to notify and assist the 
veteran in the development of his claim.  He was provided 
forms for authorization to release medical records.  He was 
advised that ultimately, it was his responsibility to provide 
evidence to support his claim.  The veteran has not indicated 
that there is additional evidence which has not been 
obtained.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that VA has complied with the VCAA 
notification requirements.

Upon submission of a substantially complete application, VA 
must notify the claimant of information and lay or medical 
evidence needed to substantiate the claim, and must notify 
the claimant of what portion of that information and evidence 
is his responsibility, and what is VA's responsibility.  38 
U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b)(1) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran was so notified by the RO's March 2001 letter.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtained 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his substantive appeal, his 
testimony, and the statements filed by him.  The RO has 
obtained treatment records identified by the veteran.  The 
veteran has not provided information concerning additional 
evidence -- such as the names of treatment providers, dates 
of treatment, or custodians of records, either private, 
Federal agency, or service related -- which has not been 
obtained.  

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.356(a) (2002).  As the claims file does 
not contain evidence that the claimed hemorrhoids and/or anal 
fissure may be associated with the complaint of bleeding in 
service, or with any other disease or injury during his 
active military service, the Board does not deem a VA 
examination necessary to decide this claim.  

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2002), is applicable to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date.  See 66 Fed. Reg. 45,620 and 45,631-
45,632 (Aug. 29, 2001).  VA has not been unable to obtain any 
records identified by the veteran or otherwise identified in 
the claims file.  Therefore, VA has no duty to notify the 
veteran of inability to obtain evidence.


ORDER

Entitlement to service connection for hemorrhoids and an anal 
fissure is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

